Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
	Regarding Applicants argument that Applicant submits that the literature submitted as Exhibits within the Jennings Declaration set forth the best and most often employed nonsurgical treatment of plantar fasciitis, namely stretching of the Achilles tendon and/or plantar fascia. Each of the Exhibits describes treatment protocols for plantar fasciitis wherein the foot/ankle is  
held at a critical angle between neutral (90 degrees) and slight dorsiflexion (no more than 10-15 degrees) so as to subsequently stretch to Achilles tendon/plantar fascia and relieve the pain and discomfort associated with plantar fasciitis. Thus, any device or method used to position and/or support the foot/ankle within this critical range (90 to 100 degrees) is operable to alleviate and treat plantar fasciitis. — Examiner disagrees.  Applicant has not provided any evidence that an angle between 90 and 100 degrees is critical to Applicant’s invention.  In order for an Applicant to demonstrate criticality for a claimed range, Applicants “should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP 716.02(d)(II) and In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In In re Hill Applicant urged that a claimed reduction temperature range of 150-250 degrees Celsius is critical and that use of reduction temperatures of “approximately 300 degrees Celsius” disclosed by the prior art resulted in undesirable catalysts that produced lower yields of ethylene oxide.  Applicant relied further on his own affidavit that compared the yield of ethylene oxide obtained using a catalyst reduced in the presence of hydrogen gas for 14 hours at 262°C with the yield of ethylene oxide obtained using the catalyst described in Example IV of the application which was reduced in the presence of hydrogen gas at 204°C for 18 hours and then at 250°C for 6 hours. On the basis of those two tests alone Applicant argued that a 10% lower yield of ethylene oxide is obtained by using catalysts reduced at temperatures above the claimed range.  The Court Of Customs and Patent Appeals found that “[a] single comparison is insufficient to establish criticality or patentability over the reference. Merely showing in one instance that a lower yield of ethylene oxide is obtained with a catalyst reduced at 12°C above the claimed temperature range is not adequate [**770] to establish the criticality of that range. A sufficient number of tests at various temperatures above 250°C should have been presented to clearly show the criticality of the range at which the alleged unobvious results were obtained. That appellant has not done.” In the instant case, Applicant has provided examples where a patient’s foot is in a 90 degree position (“neutral”) while using an alternative treatment method.  Applicant then uses this alternative treatment method as proof that the claimed range of 90-100 degrees is critical for plantar fasciitis.  Page 1561 of exhibit 4 states that "while some previous studies maintained the ankle at neutral positions [citation omitted], 5 degrees of dorsiflexion, and nearly maximum dorsiflexion, there has been no reported agreement on the optimal ankle position.” Applicant has not provided any evidence or tests proving the criticality of the claimed range of 90-100 degrees.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected 35 U.S.C. 103 as being unpatentable over US7150057 to Santiago et al. (“Santiago”).
	Regarding claim 1, Santiago discloses “A comfort positioning pillow for use with at least one appendage, the pillow comprising: a first side surface including a first edge, a second edge, a top edge, and a bottom edge, wherein the top edge of the first side surface is convex-shaped; a second side surface including a first edge, a second edge, a top edge, and a bottom edge, wherein the top edge of the second side surface is convex-shaped; a front surface including a first edge, a second edge, a top edge, and a bottom edge, wherein the front surface extends between the first and second side surfaces, wherein the first edge of the front surface intersects with the first edge of the first side surface, and wherein the second edge of the front surface intersects with the second edge of the second side surface; a back surface including a first edge, a second edge, a top edge, and a bottom edge, wherein the back surface extends between the first and second side surfaces, wherein the first edge of the back surface intersects with the first edge of the second side surface, wherein the second edge of the back surface intersects with the second edge of the first side surface, and wherein the back surface is disposed at an angle relative to the front surface, [wherein the angle is between ninety degrees and one-hundred degrees;] a top surface extending between the respective top edges of the first and second side surfaces, and extending between the respective top edges of the front and back surfaces, wherein the top surface is convex-shaped; and a bottom surface extending between the respective bottom edges of the first and second side surfaces, and extending between the respective bottom edges of the front and back surfaces.” (See Santiago. More specifically, see at least: written description, column 4, lines 43-46 --“a lower leg and foot pillow comprises a support elevating both the lower legs and feet of a person in a reclining or lying in a supine position” and annotated figure 8B below wherein, in one interpretation, the figure illustrates the features claimed.)

    PNG
    media_image1.png
    238
    837
    media_image1.png
    Greyscale

	Santiago does not explicitly disclose “wherein the angle is between ninety degrees and one-hundred degrees”.  However, one of ordinary skill in the art would recognize that although Santiago does not teach a specific range for the dimension of the angle, but does teach a number of different configurations/shapes (see figures 1-9C and written description, column 7, lines 49-60) that could be arranged by the user to meet their particular needs in regards to foot placement.  It would therefore have been obvious to try different ranges to determine the most comfortable position for the user (In re Williams 36 F.2d 436 "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" MPEP 2144.05(II)(A)). One of ordinary skill would have been motivated to find the optimal angle “to provide a devise to relieve pain and pressure on muscles, joints and nerves so that an individual can relax and rest comfortably (COL. 4, Lines 27-29).”  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 2, Santiago discloses all the limitations of claim 1, as discussed, and further discloses “wherein the pillow includes an inner core and an outer casing, wherein the inner core is disposed within the outer casing.”  (See Santiago. More specifically, see at least: written description, column 4, lines 43-47 --“a lower leg and foot pillow comprises a support …, and having an inner lining or cover and also a removable and changeable pillowcase or cover.”)
	Regarding claim 3, Santiago discloses all of the limitations of claim 2, as discussed and further discloses “wherein the inner core is formed of polyurethane foam. column 7, lines 37-41 --“the best mode of the invention is to form the invention of firm but resilient foam”.)  
	Santiago does not explicitly teach a poly urethane foam however, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose a polyurethane foam for a pillow or support, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, in re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).  As an example, US5940913 to Horowitz (“Horowitz”) wherein Horowitz teaches the use of a polyurethane foam in a neck and head support --“The neck bolsters 14 and 16 are formed from a resilient material wherein the preferred material is polyurethane foam (COL. 2, Lines 53-55).”  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
		Regarding claim 4, Santiago discloses all of the limitations of claim 3, as discussed and further discloses “wherein the outer casing is formed of stretch terry cloth.  column 6, lines 22-26 --“first, its inner lining or cover made of cloth or other lining material sewn, zippered, or otherwise done or made to cover the body of the invention”.) 
	Santiago does not explicitly teach a stretch terry cloth however, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose a stretch terry cloth fabric for the cover of a pillow or support, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, in re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).  As an example, US5940913 to Horowitz (“Horowitz”) wherein Horowitz teaches the use of a stretch terry material cloth cover for a head and neck support --“A stretch terry cloth pillow cover fits snugly around the entire pillow (Abstract).”  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 5, Santiago discloses all the limitations of claim 1, as discussed, but does not explicitly disclose “wherein the angle is ninety degrees.” 
	However, one of ordinary skill in the art would recognize that although Santiago does not teach a specific range for the dimension of the angle, but does teach a number of different configurations/shapes (see figures 1-9C and written description, column 7, lines 49-60) that could be arranged by the user to meet their particular needs in regards to foot placement.  It would therefore have been obvious to try different ranges to determine the most comfortable position for the user (In re Williams 36 F.2d 436 "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" MPEP 2144.05(II)(A)). One of ordinary skill would have been motivated to find the optimal angle “to provide a devise to relieve pain and pressure on muscles, joints and nerves so that an individual can relax and rest comfortably (COL. 4, Lines 27-29).”  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 6, Santiago discloses all of the limitations of claim 1, as discussed and further discloses “wherein the first side surface and the second side surface are the same shape.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 7, Santiago discloses all of the limitations of claim 6, as discussed and further discloses “wherein the first side surface and the second side surface have the same dimensions.”  (See Santiago. More specifically, see at least: annotated figure 8B below wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 8, Santiago discloses all of the limitations of claim 1, as discussed and further discloses “wherein the front and back surfaces are both flat.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 9, Santiago discloses all of the limitations of claim 8, as discussed and further discloses “wherein the bottom surface is flat.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 10, Santiago discloses all of the limitations of claim 1, as discussed and further discloses “wherein the top edge of the first side surface is longer than the bottom edge of the first side surface.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 11, Santiago discloses all of the limitations of claim 10, as discussed and further discloses “wherein the top edge of the second side surface is longer than the bottom edge of the second side surface.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 12, Santiago discloses all of the limitations of claim 1, as discussed and further discloses “wherein the appendage is at least one of a foot, ankle, leg, arm or hand. “  (See Santiago. More specifically, see at least: written description, column 4, lines 43-46 --“a lower leg and foot pillow comprises a support elevating both the lower legs and feet of a person in a reclining or lying in a supine position”
	Regarding claim 13, Santiago discloses “A comfort positioning pillow for use with an appendage, the pillow comprising: a first side surface; a second side surface; a flat front surface disposed between the first and second side surfaces; a flat back surface disposed between the first and second side surfaces, wherein the flat back surface is positioned at an angle relative to the flat front surface; [wherein the angle is between ninety degrees and one-hundred degrees;] a top surface disposed between the first and second side surfaces, wherein the top surface is convex-shaped; and a bottom surface disposed between the first and second side surfaces, and disposed between the flat front surface and the flat back surface.”  (See Santiago. More specifically, see at least: written description, column 4, lines 43-46 --“a lower leg and foot pillow comprises a support elevating both the lower legs and feet of a person in a reclining or lying in a supine position” and annotated figure 8B below wherein, in one interpretation, the figure illustrates the features claimed.)

    PNG
    media_image1.png
    238
    837
    media_image1.png
    Greyscale

	Santiago does not explicitly disclose “wherein the angle is between ninety degrees and one-hundred degrees”.  However, one of ordinary skill in the art would recognize that although Santiago does not teach a specific range for the dimension of the angle, but does teach a number of different configurations/shapes (see figures 1-9C and written description, column 7, lines 49-60) that could be arranged by the user to meet their particular needs in regards to foot placement.  It would therefore have been obvious to try different ranges to determine the most comfortable position for the user (In re Williams 36 F.2d 436 "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" MPEP 2144.05(II)(A)). One of ordinary skill would have been motivated to find the optimal angle “to provide a devise to relieve pain and pressure on muscles, joints and nerves so that an individual can relax and rest comfortably (COL. 4, Lines 27-29).”  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 14, Santiago discloses all of the limitations of claim 13, as discussed and further discloses “wherein the pillow includes an inner core and an outer casing, wherein the inner core is disposed within the outer casing.”  (See Santiago. More specifically, see at least: written description, column 4, lines 43-47 --“a lower leg and foot pillow comprises a support …, and having an inner lining or cover and also a removable and changeable pillowcase or cover.”)
	Regarding claim 15, Santiago discloses all of the limitations of claim 14, as discussed and further discloses “wherein the inner core is formed of polyurethane foam, and wherein the outer casing is formed of stretch terry cloth.” (See Santiago. More specifically, see at least written description, column 7, lines 37-41 --“the best mode of the invention is to form the invention of firm but resilient foam” and column 6, lines 22-26 --“first, its inner lining or cover made of cloth or other lining material sewn, zippered, or otherwise done or made to cover the body of the invention”.)
	Santiago does not explicitly teach a poly urethane foam or stretch terry cloth however, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate materials for the inner core and outer casing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).  As an example, US5940913 to Horowitz (“Horowitz”) wherein Horowitz teaches the use of a polyurethane foam in a neck and head support --“The neck bolsters 14 and 16 are formed from a resilient material wherein the preferred material is polyurethane foam (COL. 2, Lines 53-55)” and the use of a stretch terry material cloth cover for a head and neck support --“A stretch terry cloth pillow cover fits snugly around the entire pillow (Abstract).”  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 17, Santiago discloses all of the limitations of claim 13, as discussed and further discloses “wherein the first side surface and the second side surface are the same shape.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 18, Santiago discloses all of the limitations of claim 17, as discussed and further discloses “wherein the first side surface and the second side surface have the same dimensions.” (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 19, Santiago discloses all of the limitations of claim 13, as discussed and further discloses “wherein the top edge of the first side surface is longer than the bottom edge of the first side surface, and wherein the top edge of the second side surface is longer than the bottom edge of the second side surface.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 20, Santiago discloses “A method of using a comfort positioning pillow with an appendage, wherein the comfort positioning pillow includes a first side surface; a second side surface; a flat front surface disposed between the first and second side surfaces; a flat back surface disposed between the first and second side surfaces, wherein the flat back surface is positioned at an angle relative to the flat front surface, [and wherein the angle is between ninety degrees and one-hundred degrees;] a top surface disposed between the first and second side surfaces, wherein the top surface is convex-shaped; and a bottom surface disposed between the first and second side surfaces, and disposed between the flat front surface and the flat back surface, the method comprising: placing the first side surface on a support surface; and allowing the appendage to contact the second side surface.  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)  Santiago does not explicitly disclose a method of use, however, the prior art contains the structure necessary for use in the claimed limitation.
	Santiago does not explicitly disclose “wherein the angle is between ninety degrees and one-hundred degrees”.  However, one of ordinary skill in the art would recognize that although Santiago does not teach a specific range for the dimension of the angle, but does teach a number of different configurations/shapes (see figures 1-9C and written description, column 7, lines 49-60) that could be arranged by the user to meet their particular needs in regards to foot placement.  It would therefore have been obvious to try different ranges to determine the most comfortable position for the user (In re Williams 36 F.2d 436 "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" MPEP 2144.05(II)(A)). One of ordinary skill would have been motivated to find the optimal angle “to provide a devise to relieve pain and pressure on muscles, joints and nerves so that an individual can relax and rest comfortably (COL. 4, Lines 27-29).”  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    238
    837
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619